OFFICE   OF THE   ATTORNEY    OLNLRAL   OF TEXAU
                   ’ AUSTIN
              ftmotl-am, ri$;hU       and lhbllltbs
    litsare     vootl~ in 0.d ouloalsslonor‘hall
    heroaitrr, vest in and be bd and prior& by
    the Crraatsslcnoror A~~Oulturo, TheYuk8ta
    aad Wrohowr Daportrtaant MU the X'eli-htr
                                           and
    Boor-•UFM3~ rtrmt oi thr Stetr of Tuer are
    hereby abol r shad snd the dutlna arid fumtions
    of the M3o .hEli h?mmfteT Voet ln thr Cm-
    81111810n.r of &.rlaultun.*
    Mtlslo    8490, Rsvlord   Clvll    Statute8   of Tenast
          *All publAo wel&borr or deputy pub110
    wl.$~erm, appointad or aleoted oh411 obtain
     iron the Coarir8icncr   of tk&:etr an4 nereh3r\oor
     a aortltloats   of authority to O&my or! the
     humlnQo8 of p.tblia ws?&or or d*p!At pub110
     wolghor vfthir. the olty  tom, prrecI nat or
     &ii;,ing pclnt fcr v-510X !m ues elected or
     eppo i atsb.”
     Artlclr 5693, .RilV?Src? Civil    sC,!ltQt0e oi TcxCrr:
            'The Ca.7r=.lcsl;,?nr c: ::-~.rk!:ctsact ;:Brc-
     hcwor rhall issue s oortlflatto           of auttorlty
     to all gereoze    r?gpge3 ir t.ho bwisorr         ei
     wd:,:hini; for the publlol CEreftily         and GCO'J-
     retaly   tost all males,      velgbtn,    beaaa er.6
     memres,     us& by such c7ubllc vd$x~rs           at
     best    ante every twlvvr wmthe, an6 chtrca suoh
       bllo velP&er 8 fw of rlvr dollers             far 8wh


     of the aert.itiO~te of euthorlty     18 :asusd to
     my publio r&$er        or deptp pbllc     vsL:Ler
     in thZ:r State, nnd ouch is6 ohtill be aollecf-
     ~4 lxuelly     thrrmrter   iron! cl1 ;nrsosi   ez-
            in the buslnerr of ,-ubllc wel+zher,”
     gr~;at7ed
           Wer Artlclr    5498 it 18 a; zar4nt thzt 1t 18 tti
duty af the  COIS&#~O~OP et &ZietituM        t0 WkO  ~3 lIXU9l in-
8?QCtiOKi rd; telt  Of al1 8OalQlI Witi:$t8,   beam @-ti nibtiltS
uasd by jubllo   wal&err a~d thsk deputirn.       Rowvw,   whom